DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 2, “data base” should be replaced with - - database - -.  It appears to be a typographical error.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of projectors” (see claims 1 and 9), “plurality of projection parameters” (see claims 1 and 9), “candidate projector” (see claims 1, 4, 9 and 12), “projection requirement at a site” (see claims 1 and 9), “plurality of lenses” (see claims 4, 7, 12 and 15), and “candidate lens” (see claims 4 and12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Allowable Subject Matter
Claims 1, 3-9 and 11-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Matoba et al. (US Pub. No. 2019/0116356 A1) discloses a projector recommendation method (i.e. recommended layout; page 16, paragraph 0310, lines 3-5) comprising: providing a look-up table (i.e. setting image; Figure 9, element 40), wherein the look-up table (i.e. setting image; Figure 9, element 40) records a plurality of projectors (i.e. element 53 in Figure 9 is a selection button in which the user can select a desired projector stored in the setting image; page 5, paragraph 0144, lines 1-7) and a plurality of projection parameters (Figure 10, elements 56, 57, 58, 59, 60 and 61, in addition to other 
Regarding claim 9, Matoba et al. (US Pub. No. 2019/0116356 A1) discloses a projector recommendation system (i.e. recommended layout; page 16, paragraph 0310, lines 3-5) comprising: a database storing a look-up table (i.e. data stored in the setting image; Figure 9, element 40), the look-up table (i.e. setting image; Figure 9, element 40) recording a plurality of projectors (i.e. element 53 in Figure 9 is a selection button in which the user can select a desired projector stored in the setting image; page 5, paragraph 0144, lines 1-7) and a plurality of projection parameters (Figure 10, elements 56, 57, 58, 59, 60 and 61, in addition to other parameters like resolution of the image, and brightness) corresponding to each of the projectors (i.e. setting parameters of the projectors; Figure 10, element 43); an input interface configured to input a size of a projection plane (i.e. input the size of the screen; page 5, paragraph 0138, lines 3-4), a projection distance (Figure 25, element L; page 7, paragraph 0174, line 2 and page 9, paragraph 0204, lines 9-10) and an environmental brightness (i.e. brightness information; page 10, paragraph 0212, lines 1-4); a processing unit (i.e. information processing apparatus [Figure 1, element 100] includes the application image [Figure 4, element 10]) calculating a projection length (i.e. 
Regarding claims 3-8 and 11-16, the claims are allowable based on their dependence from allowable claims 1 and 9 (respectively).

Conclusion
This application is in condition for allowance except for the following formal matters: 
a.	Claim 1 is objected to because of the following informalities:  in line 2, “data base” should be replaced with - - database - -.  It appears to be a typographical error.  Appropriate correction is required.
b.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of projectors” (see claims 1 and 9), “plurality of projection parameters” (see claims 1 and 9), “candidate projector” (see claims 1, 4, 9 and 12), “projection requirement at a site” (see claims 1 and 9), “plurality of lenses” (see claims 4, 7, 12 and 15), and “candidate lens” (see claims 4 and12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oike (US Pub. No. 2019/0124307 A1) discloses an image projection system including a first projector and a second projector. The first projector includes a first projection section that projects a first image and a first imaging section that captures an image of an area including the first image. The second projector includes a second projection section that projects a second image and a second imaging section that captures an image of an area including the second image. The image projection system further includes a computation section that determines first luminance adjustment information used to adjust the luminance of the first image and second luminance adjustment information used to adjust the luminance of the second image based on the luminance distribution of the first image determined from the image captured by the first imaging section and the luminance distribution of the second image determined from the image captured by the second imaging section.
Sato et al. (US Pub. No. 2017/0322714 A1) shows an optimal viewing environment depending on content and preference of each person when viewing an image with a head-mounted display or a large-screen display device. Evaluation values of respective elements of a visual effect with respect to viewing environments and image configurations are determined in advance. For example, when an observer tries to start image viewing, a viewing environment that is most likely to provide a desired visual effect is automatically extracted on the basis of the evaluation value determined 
Fujita (US Pub. No. 2016/0321779 A1) teaches an image display system including an information processing apparatus and a terminal apparatus that receives a wide-angle image from the information processing apparatus. The information processing apparatus includes a region determining unit that determines a region of the wide-angle image that is viewed less frequently than other regions of the wide-angle image, a reduction unit that deletes the region determined as less frequently viewed by the region determining unit from the wide-angle image to generate a reduced wide-angle image, and a first transmitting unit that transmits the reduced wide-angle image generated by the reduction unit to the terminal apparatus. The terminal apparatus includes a receiving unit that receives the reduced wide-angle image from the information processing apparatus, and an image display unit that displays the reduced wide-angle image on a display device.
Fujita et al. (US Pub. No. 2013/0162671 A1) discloses an image combining apparatus including a delivery section that delivers screen data that is image data for a screen to the first terminal device; a receiving section that receives first handwriting position information indicating a position of first handwriting information input to a screen based on the screen data on the first terminal device; a generation section that produces first handwriting image data that is the image data of the first handwriting information using the first handwriting position information; and a combining section that 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
03/14/2022